The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 10, 2015

                                     No. 04-15-00046-CR

                                     Freddie Lee SCOTT,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR8008
                       Honorable Lori I. Valenzuela, Judge Presiding


                                        ORDER

              On June 3, 2015, Appellant’s court-appointed counsel filed an Anders brief and a
motion to withdraw in companion appeals numbered 04-15-00045-CR and 04-15-0046-CR. See
Anders v. California, 386 U.S. 738, 744 (1967). In counsel’s certification to this court,
Appellant’s counsel explained that she took the following steps:

       (1)    notified Appellant that counsel filed an Anders brief and a motion to
              withdraw, and provided Appellant with a copy of the documents;
       (2)    advised Appellant of his right to review the appellate record and file a pro
              se brief;
       (3)    advised Appellant of his right to file a pro se petition for discretionary
              review should the court of appeals determine the appeal is frivolous; and
       (4)    provided Appellant with a pro se motion for access to the appellate record,
              addressed to the Fourth Court of Appeals, that lacked only Appellant’s
              dated signature.

       See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014); Ex parte Owens,
206 S.W.3d 670, 674 n.28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684, 688–89
(Tex. Crim. App. 2006).
         The State filed a letter conditionally waiving its right to file a brief.
         If Appellant desires to file a pro se brief, we ORDER Appellant to do so within thirty
days of the date of this order. See TEX. R. APP. P. 38.6(a). If Appellant files a pro se brief, the
State may file a responsive brief not later than thirty days after the date Appellant’s pro se brief
is filed in this court. See id. R. 38.6(b).
         Counsel’s motion to withdraw is HELD IN ABEYANCE pending further order of this
court.



                                                         _________________________________
                                                         Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2015.



                                                         ___________________________________
                                                         Keith E. Hottle
                                                         Clerk of Court